              Case 1:18-cv-09936 Document 10 Filed 10/29/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JANE DOE, LUKE LOE, RICHARD ROE, and
    MARY MOE, individually and on behalf of all           No. 18 Civ. 9936
    others similarly situated
                                                          NOTICE OF APPEARANCE
                              Plaintiffs,
                v.

    THE TRUMP CORPORATION, DONALD J.
    TRUMP, in his personal capacity,
    DONALD TRUMP JR., ERIC TRUMP, and
    IVANKA TRUMP,

                              Defendants.



                PLEASE TAKE NOTICE that Katherine Rosenfeld of EMERY CELLI

BRINCKERHOFF & ABADY LLP hereby appears as counsel for Plaintiffs, in the above-

entitled action, and requests that all papers filed through the ECF system be served upon her by

email at krosenfeld@ecbalaw.com.


Dated: New York, New York
       October 29, 2018

                                                    EMERY CELLI BRINCKERHOFF
                                                    & ABADY LLP


                                                    By:            /s/
                                                            Katherine Rosenfeld
                                                            600 Fifth Avenue, 10th Floor
                                                            New York, NY 10020
                                                            (212) 763-5000

                                                    Counsel for Plaintiffs


 
